DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to a preliminary amendment filed on Feb. 22, 2021, the applicants have canceled claims 1-20 and furthermore, have added new claims 21-44.
3. Claims 21-44 are pending in the application.

Claim Rejections - 35 USC § 112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6. Claims 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating sickle cell disease, does not reasonably provide enablement for treating any other disorder or disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The prior art teaches treating sickle cell disease using instant compound (see compound 12 as well as paragraph 0037 on page 16) as shown by Sinha (US 2014/0271591 A1, cited on applicant’s form 1449). Based on this teaching, the instant crystalline form of this compound will have therapeutic utility for treating sickle cell disease. However, there is no teaching or guidance present in the specification regarding any specific disorders or disease conditions mediated by either increased levels of hemoglobin or decreased levels of hemoglobin. There are no prior art references provided showing well established utility of non-crystalline form of this compound for treating any other disease besides sickle cell disease. There are no working examples present showing efficacy of instant crystalline form of this compound in animal models of any disorder or disease mediated by either increased levels of hemoglobin or decreased levels of hemoglobin. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant crystalline form of this compound in animal models of .

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 21-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 21, specific disorders or disease conditions mediated by either increased levels of hemoglobin or decreased levels of hemoglobin are not defined.

Double Patenting
10. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-17 of U.S. Patent No. 9,447,071 in view of Sinha (US 2014/0271591, cited on applicant’s form 1449). The claims of the cited patent meet all the limitations of instant claims except that they do not teach treating sickle cell disease
With this crystalline form and furthermore, do not teach using an additional agent in the pharmaceutical composition. However, Sinha does teach treating sickle cell disease using non-crystalline form of this compound (see compound 12, claims 1-2 and 18 as well as paragraph 0037 on page 16) and furthermore, also teaches using an additional agent  in the pharmaceutical composition (see paragraph 0033 on page 15). Therefore, it would have been obvious to one skilled in the art to treat sickle cell disease by the instant composition comprising crystalline form of this compound in combination with an additional agent with reasonable expectation of success. It is of note that it is well known in the art that the pharmaceutical utility of any compound lies in the compound itself and not its crystalline form since crystalline forms simply provides enhanced stability for storage purposes.
12. Claims 21-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,722,502 in view of Sinha (US 2014/0271591, cited on applicant’s form 1449). The claims of the cited patent meet all the limitations of instant claims except that they do not teach treating sickle cell disease
With this crystalline form and furthermore, do not teach using an additional agent in the pharmaceutical composition. However, Sinha does teach treating sickle cell disease using non-crystalline form of this compound (see compound 12, claims 1-2 and 18 as well as paragraph 0037 on page 16) and furthermore, also teaches using an additional agent  in the pharmaceutical composition (see paragraph 0033 on page 15). Therefore, it would have been obvious to one skilled in the art to treat sickle cell disease by the instant composition comprising crystalline form of this compound in combination with an additional agent with reasonable expectation of success. It is of note that it is well known in the art that the pharmaceutical utility of any compound lies in the compound itself and not its crystalline form since crystalline forms simply provides enhanced stability for storage purposes.

13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625